DETAILED ACTION

Claims 11-24 are allowed over the prior art of the record,

		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particulars of the assembly for measuring bending moment as presented in the independent claims 11 and 20.  Major emphasis is being placed upon the use of a machine element with specific form, and at least one magnetic field sensor placed in relation to the machine element, with specific configuration and location with respect to an element’s axis, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest arts are Neuschacter-Rube U.S. publication number 20160146679, which discloses an arrangement to measure force and torque on a machine elements, Giebibl U.S. Publication No.  2-140360282 which discloses a magneto-elastic sensor load pin, and tow coupling, and Cheshmehdoost U.S. patent Number 6912922, which discloses a torque sensing apparatus.  While all these arts show a magnetic field sensor for some sort of machine element, but they fail to specifically teach the configuration and location of the sensor with respect to the an axis of the machine element, a required by the independent claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, August 14, 2021